Citation Nr: 0735180	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO. 04-12 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a compensable disability rating for right 
ear hearing loss.

2. Entitlement to service connection for arthritis of the 
bilateral lower extremities.

3. Entitlement to service connection for basal cell carcinoma 
(skin cancer).

4. Whether new and material evidence has been received to 
reopen the veteran's service connection claim for glaucoma.

5. Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty service from November 1950 to 
October 1953 with subsequent service in the Air Force Reserve 
until 1958 and in the Army Reserve from 1965 to 1990 with a 
period of active duty for training in 1989 and a period of 
active duty from May 1990 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In October 2007, the Board granted the veteran's motion 
to advance his appeal on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900(c).

The issue of whether new and material evidence has been 
received to reopen the service connection claim for glaucoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 

An assignment of TDIU is dependent, in part, on a calculation 
of the overall disability percentage that a veteran has for 
his service-connected disabilities. As establishment of 
service connection for glaucoma could affect the veteran's 
eligibility for TDIU, the claim for entitlement to TDIU will 
be deferred until resolution of the new and material evidence 
claim for glaucoma. See generally Holland v. Brown, 6 
Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 31 (1994); 
Parker v. Brown, 7 Vet.App. 116 (1994). 





FINDINGS OF FACT

1. The veteran's service-connected disability, described for 
rating purposes as right ear hearing loss, is productive of 
Level IV-VIII hearing acuity in the right ear.

2. Arthritis of the lower extremities was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is arthritis of the lower extremities 
otherwise related to the veteran's active duty service.

3. Basal cell carcinoma (skin cancer) was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is basal cell carcinoma (skin cancer) 
otherwise related to the veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a compensable disability 
rating for right ear hearing loss have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 6100 (2007).

2. Arthritis of the lower extremities was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3. Basal cell carcinoma (skin cancer) was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April 2003, July 2003, August 2005, and May 
2006 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate 
service connection, increased rating (including TDIU), and 
new and material evidence claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. 

The veteran did not receive notice as to the information and 
evidence necessary to establish an effective date in the 
event service connection or an increased rating was granted 
until the May 2006 letter. As such, the VCAA notice was 
deficient as to timing. However, the veteran has not been 
prejudiced from this error because the denial of the claims 
in this appeal renders moot any question as to the 
appropriate effective date to be assigned. See Sanders, 
supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, and 
VA treatment records, as well as appropriate VA medical 
examinations. See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994)(Both the proposition that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation). 

With respect to the service connection claims in this appeal, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service. 




As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analyses

Increased Rating Claim

The present appeal involves the veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a higher disability rating. Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994).





According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). In the present case, the veteran's 
right ear hearing loss was originally assigned a 
noncompensable evaluation under Diagnostic Code 6100. The 
record reflects that left ear hearing loss has not been 
service connected.

According to VA rating criteria for hearing impairment, VA 
examinations are to be conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test. 38 C.F.R. § 4.85(a). Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss. 38 C.F.R. § 4.87, 
Table VI. The results are then applied to Table VII, for a 
percentage. Id. If impaired hearing is service-connected in 
only one ear, as in the present case, the nonservice-
connected ear will be assigned a designation of Level I, for 
purposes of applying Table VII. 38 C.F.R. § 4.85(f). 

There are two special situations in which slightly different 
rating criteria apply. In the case of puretone thresholds 
that are 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), either Table 
VI or Table VIa is applied, whichever is more favorable. 38 
C.F.R. § 4.86(a). When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the more favorable of Table VI or Table VIa is applied. 38 
C.F.R. § 4.86(a). 

On the authorized VA audiological evaluation in June 2003, 
pure tone thresholds, in decibels, for the veteran's right 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
55
60
60
LEFT
N/A
N/A
N/A
N/A
N/A

Based on this testing, the veteran had an average puretone 
threshold of 59 decibels in the right ear. Speech recognition 
ability was reported to be 52 percent in the right ear. Under 
Table VI, entering the right ear category designations from 
this examination results in a finding of Level VII hearing 
acuity in that ear. Using Table VIa, entering the right ear 
category designations from this examination results in a 
finding of Level IV hearing acuity in that ear. By 
regulation, the nonservice-connected left ear is assigned 
Level 1 hearing acuity. Entering these findings into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100. 

A September 2005 authorized VA audiological evaluation 
revealed pure tone thresholds, in decibels, for the veteran's 
right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
70
75
75
LEFT
N/A
N/A
N/A
N/A
N/A

Based on this testing, the veteran had an average puretone 
threshold of 71.25 decibels in the right ear. Speech 
recognition ability was reported to be 52 percent in the 
right ear. Under Table VI, entering the right ear category 
designations from this examination results in a finding of 
Level VIII hearing acuity in that ear. Using Table VIa, 
entering the right ear category designations from this 
examination results in a finding of Level VI hearing acuity 
in that ear. By regulation, the nonservice-connected left ear 
is assigned Level 1 hearing acuity. Entering these findings 
into Table VII results in a 0 disability rating under 
Diagnostic Code 6100. 

A November 2005 VA audiological evaluation revealed pure tone 
thresholds, in decibels, for the veteran's right ear as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
80
85
85
LEFT
N/A
N/A
N/A
N/A
N/A



A February 2006 VA audiological evaluation revealed pure tone 
thresholds, in decibels, for the veteran's right ear as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
50
65
65
LEFT
N/A
N/A
N/A
N/A
N/A

The provisions of 38 C.F.R. § 4.85 dictate that an 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC). The November 2005 and February 2006 audiological 
evaluations do not include a Maryland CNC speech 
discrimination test. Thus, they are inadequate for ratings 
purposes. 

It is the Board's responsibility to evaluate the probative 
value of all medical and lay evidence. Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
While the November 2005 audiogram appears to show more severe 
hearing loss, the results from this audiogram are 
inconsistent with the results from the three other audiograms 
conducted during the appeal period and the record shows that 
subsequent testing in February 2006 revealed less severe 
hearing loss. 

Thus, the currently assigned noncompensable evaluation for 
right ear hearing loss is appropriate and there is no basis 
for a higher evaluation. 

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 



That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
Moreover, temporary flare-ups during service of the symptoms 
of a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability. See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111. Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 C.F.R. § 3.304

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness; however, during the 
course of this appeal, the provisions of 38 C.F.R. § 3.304(b) 
were invalidated as being inconsistent with 38 U.S.C.A. § 
1111. See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003). Pursuant to these developments, it is 
now clear that in order to rebut the presumption of soundness 
at service entry, there must be clear and unmistakable 
evidence showing that the disorder preexisted service, and 
there must be clear and unmistakable evidence that the 
disorder was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong (clear and unmistakable evidence that the disorder was 
not aggravated by service) of this rebuttal standard 
attaches. VAOPGCPREC 3-2003.

Arthritis of the Lower Extremities

The veteran had two periods of active duty service: from 
November 1950 to October 1953 and from May 1990 to September 
1990. It also appears that the veteran had a short, three-
month period of active duty for training service in 1989. 
As the evidence of record shows that either the veteran's 
entrance examination report was negative as to arthritis or 
there was no entrance examination report for the veteran's 
two periods of active duty service, the Board finds that 
after resolving the benefit of the doubt in favor of the 
veteran, the veteran was sound upon entry into each period of 
active duty service.

The veteran's service medical records from 1950 to 1953 show 
no diagnosis of arthritis of the lower extremities. The 
veteran's October 1953 discharge examination noted no 
arthritis of any joints. Additionally, an August 1957 
examination report and a May 1963 VA examination report make 
no reference to arthritis of the lower extremities. In light 
of these facts, there is no competent medical evidence 
showing arthritis of the lower extremities during the 
veteran's first period of active duty service from November 
1950 to October 1953, nor is there any evidence of arthritis 
within the one year period following discharge from active 
duty service in October 1953.

With respect to the veteran's period of active duty for 
training service in 1989 and the period of active duty 
service in 1990, there is also no evidence demonstrating 
arthritis of the lower extremities during these periods or 
within the one-year period following discharge from active 
duty service in September 1990.

Some medical examination reports from the 1980s show that the 
veteran provided a history of arthritis and a June 1986 
medical examination report shows that the examiner recorded 
"arthritis." Additionally, current VA treatment records 
show that the veteran carries a diagnosis of degenerative 
joint disease. However, there is no x-ray evidence of record 
documenting that the veteran has arthritis of the lower 
extremities. Even assuming that the current diagnosis of 
arthritis is evidence of a current arthritis disability of 
the lower extremities, there is no competent medical evidence 
of record relating such arthritis to either of the veteran's 
active duty service periods. See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

In summary, there is no evidence of arthritis of the lower 
extremities during the veteran's periods of active duty 
service or within the one year periods following discharge 
from active duty service, nor is there any competent medical 
evidence etiologically relating any current arthritis of the 
lower extremities to the veteran's periods of active duty 
service. As such, entitlement to service connection for 
arthritis of the lower extremities is denied.

Basal Cell Carcinoma (Skin Cancer)

As noted above, the veteran has two different periods of 
active duty service. As the evidence of record shows that 
either the veteran's entrance examination report was negative 
as to skin cancer or there was no entrance examination report 
for the veteran's two periods of active duty service, the 
Board finds that after resolving the benefit of the doubt in 
favor of the veteran, the veteran was sound upon entry into 
each period of active duty service.

The veteran's service medical records from November 1950 to 
October 1953 were negative for any skin disability; - the 
October 1953 discharge examination report notes that upon 
clinical examination, the veteran's skin was found to be 
within normal limits. Similarly, a May 1963 VA examination 
report indicates that no abnormalities of the skin were found 
on examination.

Multiple medical examination reports from the 1980s show that 
the veteran reported having skin cancer in the 1950s 
(although the objective medical evidence of record for this 
time period does not corroborate this allegation). 
Additionally, current private and VA medical records from 
2003 to present time clearly show treatment for basal cell 
carcinomas and other skin abnormalities. However, there is no 
competent medical evidence of record etiologically relating 
the veteran's current basal cell carcinomas/skin cancer to 
any period of active duty service. 

Based on the lack of evidence of basal cell carcinomas/skin 
cancer during any period of active duty service and the lack 
of competent medical evidence etiologically linking the 
veteran's current basal cell carcinomas/skin cancer to any 
period of active duty service, the Board finds that 
entitlement to service connection for basal cell 
carcinoma/skin cancer is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





ORDER

A compensable disability rating for right ear hearing loss is 
denied.

Service connection for arthritis of the bilateral lower 
extremities is denied.

Service connection for basal cell carcinoma (skin cancer) is 
denied.


REMAND

With respect to the issue of whether new and material 
evidence has been received to reopen the service connection 
claim for glaucoma, the Board notes that the RO attempted to 
provide notice as required by 38 U.S.C.A. § 5103(a) (2002) 
and 38 C.F.R. § 3.159(b) (2007). However, a March 2006 
decision by the Court has expanded the information that must 
be provided to a claimant seeking to reopen a previously 
denied claim. See Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen the claim for service connection for glaucoma.




Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. 
§ 3.159(b) (2007) and the Court's 
decision in Kent, as above. Apart from 
any other requirements applicable under 
38 U.S.C.A. § 5103(a) (2002) and 38 
C.F.R. § 3.159(b) (2007), the RO should 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish entitlement to the underlying 
claim for the benefits sought. In doing 
so, the RO should advise the veteran of 
the element or elements required to 
establish service connection that were 
found to be insufficient in the previous 
denial.

2. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence. The RO/AMC will 
readjudicate both the veteran's 
application to reopen the claim of 
service connection for glaucoma and his 
claimed entitlement to a total 
disability rating based on individual 
unemployability. If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


